NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3758-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MUHAMMAD UMER,

     Defendant-Appellant.
________________________

                   Submitted April 28, 2021 – Decided May 21, 2021

                   Before Judges Alvarez and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Municipal Appeal No. 01-
                   2020.

                   Frederick P. Sisto, attorney for appellant.

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Nancy A. Hulett, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Muhammad Umer appeals from his conviction following a trial

de novo in the Law Division. We affirm.

      We derive the following facts from the record. On January 3, 2019,

defendant was charged with third-degree possession of a controlled dangerous

substance (CDS), N.J.S.A. 2C:35-10(a)(1) (count one); disorderly persons

possession of a hypodermic syringe, N.J.S.A. 2C:36-6(a) (count two); and

disorderly persons possession of drug paraphernalia, N.J.S.A. 2C:36-2 (count

three).   On January 8, 2019, the Middlesex County Prosecutor's Office

downgraded count one to disorderly persons failure to make lawful disposition

of CDS, N.J.S.A. 2C:35-10(c), and all three charges were transferred to

municipal court.

      On January 17, 2019, defendant made his first appearance in municipal

court. The case was adjourned because defense counsel had not yet received

full discovery, namely the laboratory test results and the MVR video. During a

June 20, 2019 status conference, the municipal prosecutor explained that even

though the Prosecutor's Office received the lab report and MVR video, the report

and video had not been received by defense counsel. Since discovery was

forthcoming, the municipal court judge (MCJ) scheduled a status conference for

July 11 and a trial date for July 18, 2019, to give the parties time to review


                                       2                                  A-3758-19
discovery and confer.     The MCJ explained that defendant, who lived in

Maryland, would not need to appear for the conference.         When defendant

expressed concerns that his case had been pending for almost seven months, the

MCJ explained that discovery takes time.

      On July 18, 2019, a different MCJ stated that "[t]he case cannot be tried

today because the officer was on special training" and was told by the court

administrator that "he did not have to make special efforts" to appear. The MCJ

asked counsel for their positions. Defense counsel asked for "[w]hatever relief

the [c]ourt wishes to give him," and the municipal prosecutor asked the court to

reschedule for trial. Defendant complained that the case was "taking a toll on

[him] professionally, physically and emotionally, and family[]wise."       After

explaining to defendant that she understood he lived out of state, the MCJ

scheduled the next appearance for August 15, 2019, as a try or dismiss. Before

doing so, she noted: "If the prosecutor is not ready to try the case, the case is

dismissed [one hundred] percent."

      Defendant was tried on September 5, 2019. Defense counsel made no

pretrial applications and made no objections to any of the documents offered

into evidence by the State. Before trial commenced, the State identified two

documents as evidence, an evidence receipt (S-1) and a lab report (S-2). Defense


                                       3                                   A-3758-19
counsel explained that he had "[n]o issue as to chain of custody" concerning the

substances identified in the documents. He also explained that he strongly

suspected he would not object to their admission.

      Woodbridge Township Police Officer Corey Oberberger testified as the

sole witness for the State. In response to several leading questions, he confirmed

that he had five years' experience as a patrol officer and had training and

experience in narcotics investigations.

      On January 3, 2019, he was on routine patrol in a marked vehicle and

wearing a uniform. At about 12:42 a.m., he pulled into the parking lot of the

Woodbridge Travelodge Motel because he knew from his experience it "is a high

crime area." Oberberger stated that he had "made multiple narcotic arrests in

that parking lot . . . ." He estimated he had responded "well over [twenty]" times

to that location.

      As he entered the parking lot, Oberberger saw an occupied Hyundai with

Maryland license plates parked in the rear of the lot. Oberberger explained the

Hyundai drew his attention because it was "parked in the back part of the parking

lot" despite other "open spots closer to the building," that was "taking up two

parking spots."




                                          4                                 A-3758-19
      Oberberger exited his patrol vehicle and walked toward the Hyundai. A

male, later identified as defendant, was sitting in the driver's seat. Although the

lighting was dim, Oberberger was still able to clearly see into the vehicle, which

was "packed to the brim with items."

      Upon reaching the vehicle, Oberberger introduced himself and illuminated

the interior of the Hyundai with flashlight. Oberberger observed an unzipped

red case on defendant's lap, which contained a bag of crystalline material, a blue

glass pipe, and a cut straw with suspected residue on it. When defendant realized

the presence of the officer, he shoved the items on his lap between the seat and

the driver's side door.

      At this point, the prosecutor asked if Oberberger needed to refresh his

recollection by looking at his report; Oberberger answered, "yes."               The

prosecutor marked the officer's incident report for identification as S-3 without

objection.   Oberberger confirmed that he recognized the document.           After

reviewing the report to refresh his recollection, Oberberger testified that he saw

"a cut straw, a bag containing a crystal[-]like substance[,] and a blue pipe."

      Oberberger confirmed he was experienced with narcotics because he

conducted many narcotics investigations, executed search warrants, and took

multiple classes on narcotics. Based on his training and experience, Oberberger


                                        5                                    A-3758-19
knew that glass pipes are generally used to ingest crystal methamphetamine and

cut straws are used to snort narcotics.

      Defendant was asked to exit his car. After back-up arrived, Oberberger

searched defendant's vehicle, where he found two hypodermic syringes and two

spoons with residue underneath the radio inside the center console and two pills

inside the red case. These items were listed in the property report. At that point,

the prosecutor introduced the property report (S-4) to refresh Oberberger's

recollection, which Oberberger confirmed he prepared. The property report

listed all the items that he recovered from defendant's vehicle, including the red

case that defendant had hidden between the driver's seat and the door.

      In accordance with standard departmental procedures, Oberberger turned

over the seized items to the shift commander, who in turn placed them in a

storage locker. The evidence receipt (S-1) reflected that the items had been

checked into evidence and required testing. After Oberberger testified that

evidence receipts were kept in the ordinary course of business, the State moved

the evidence receipt into evidence without objection.

      The crystalline material was sent to the lab and tested positive for

methamphetamine. The lab report (S-2) was admitted into evidence without

objection. Defendant stipulated to the chain of custody.


                                          6                                  A-3758-19
      On cross-examination, Oberberger noted that defendant made no

incriminating statements before, during, or after the arrest. When asked where

he found the hypodermic syringes, the officer testified that he found them "[o]n

the center console" as opposed to "[i]n the center console." The officer then

clarified that the syringes were not inside the console but instead in "a little

cubby underneath the radio . . . in the vicinity of [the] center console" where a

shift knob would be located. He noted that when he approached the vehicle,

defendant was awake.

      Defense counsel then asked, "Did [defendant] ever hand you anything,

from his hand to your hand coming from any part of the interior compartment of

that vehicle?" Oberberger answered, "I think just his license." After cross-

examination ended, the State rested.

      At this point, the MCJ confirmed that the evidence receipt (S-1) and lab

report (S-2) were admitted in evidence, but the incident report (S-3) and property

report (S-4) were only marked for identification and had only been utilized to

refresh the officer's recollection.

      Defendant testified on his own behalf. He stated that he had driven from

Washington, D.C. to New Jersey that night and that his brother lived about a

mile from the motel. He claimed that he had worked the day before as a Lyft


                                        7                                   A-3758-19
and Uber driver, was studying at the same time, and was tired and pulled into

the motel's parking lot to rest. Defendant explained that he picked a dark spot

to park that was close to his brother's house.

      Defendant testified that when the officer approached him, he was sleeping

and was awakened by the officer shining a flashlight inside his vehicle. By the

time the officer reached his vehicle, he was looking down at his cell phone on

his lap. The officer asked him why he was in the parking lot and inquired about

a red case that was sitting on a pile on the passenger seat, which defendant

handed over. He claimed he did not know how the red case ended up in his

vehicle, explaining that an Uber or Lyft customers could have left it behind.

      Defendant testified that he had "no clue" what was inside the "bag." He

said he dropped the bag in the process of retrieving it for the officer, so the

officer asked him to step out of the vehicle. He claimed he had the pills because

he is a physician. The prosecutor waived cross-examination and defense counsel

rested. Each waived summation.

      The MCJ found the officer's version and testimony to be accurate, truthful,

and credible and that he testified with veracity. In contrast, the MCJ found

defendant's testimony incredible based on "his body language[,] demeanor, the

way he testified, [and] the information he" provided.         The judge found


                                        8                                  A-3758-19
defendant's version to be "preposterous" and unbelievable. The judge noted that

the bag "must have been in plain view."

      The judge made detailed findings of fact on the record.        In finding

defendant guilty of all three charges, the MCJ considered the evidence receipt

and the lab report, which confirmed that the clear small bag contained

methamphetamine.

      Defense counsel inquired about enrolling defendant in a conditional

discharge program. Upon checking defendant's eligibility, the MCJ discovered

and informed defense counsel that defendant had pending indictable drug

charges in Ocean County. The MCJ adjourned the case for two weeks to give

counsel the opportunity to investigate and discuss the conditional discharge

program with defendant before making a final decision

      Before adjourning the case, the MCJ imposed a fine, court costs, and

various penalties and assessments. The court also heard the parties' arguments

concerning license suspension. Defense counsel requested the court to not

suspend defendant's license, as it would cause him undue hardship, because his

income depends on his ability to drive. Defendant explained that he drove part-

time for Uber and Lyft, his friends paid him to drive them around, and he worked

for a retail shop, which requires him to drive to different locations. Defendant


                                       9                                  A-3758-19
explained that he had not worked for Uber since January 2019, and that he would

have difficulty finding another job, had no savings, and had bills to pay.

      The State suggested the court impose a six-month suspension on count

one. The MCJ agreed, suspending defendant's driving privileges in New Jersey

because he found no hardship existed.

      The MCJ then adjourned the matter for September 25, 2019, to give

defendant the opportunity to prepare his application for the conditional

discharge program. On that date, the case was postponed because defense

counsel and the trial judge were unavailable. On November 11, 2019, the case

was postponed because trial counsel and the trial judge were again unavailable.

      On December 11, 2019, the State informed the court that defendant was

eligible for conditional discharge. The MCJ asked defendant if he wished to

apply for the conditional discharge program, and defendant responded in the

affirmative. The MCJ imposed a one-year term of conditional discharge but no

fine. Court costs and various penalties and assessments were also imposed.

      Defendant, who was then represented by different counsel, appealed to the

Law Division, and requested a stay of sentence.         Counsel confirmed that

defendant's trial counsel preserved none of the issues raised on appeal.

Therefore, the court applied a plain error standard of review.


                                      10                                     A-3758-19
      At the beginning of the hearing, counsel acknowledged that defendant

presented no evidence during trial concerning the exemption for possession of

syringes. Instead, defendant briefly mentioned that he was a physician.

      Before placing his decision on the record, the judge explained that he

reviewed the municipal court appeal under a de novo standard of review

pursuant to Rule 3:23-8(a)(2).    In doing so, he gave due deference to the

municipal court's credibility determinations.

      The judge agreed with the MCJ's credibility findings. He explained that

the officer provided straightforward answers without embellishment, he was not

afraid to make concessions, and he even admitted to details that did not

necessarily benefit the prosecution. The judge found that the officer's version

of events made more sense despite any minor contradictions.

      In contrast, the judge found defendant's testimony was "not believable,"

including defendant's statement that he "had no idea what was in his car." The

judge found defendant's claim that a Lyft or Uber passenger left the drugs and

paraphernalia at that location in the car to be "simply unbelievable." The judge

then made detailed factual findings that largely mirrored the MCJ's findings.

      Based on those findings, the judge found defendant guilty on all three

counts. As to count one, the judge found defendant guilty beyond a reasonable


                                      11                                  A-3758-19
doubt and explained that he had "no doubt that [defendant] knowingly possessed

the drugs, methamphetamines[,] and failed to surrender it to police." As to count

two, the judge found beyond a reasonable doubt that defendant possessed the

syringe. He stated:

            [Defendant] attempted to shield himself by saying he
            [was] a doctor and that he qualifie[d] for an exception
            allowing doctors to possess syringes. The record does
            not support this assertion. Nor does it support the self-
            serving statement that he made that he [was] studying
            to be a doctor. Moreover[,] while [defendant] says he
            properly purchased the syringe through a pharmacy,
            nothing in the record supports this assertion either. In
            fact, the circumstances, including his possession of
            illegal drugs, the possession of a cut straw and the
            possession of spoons used for drugs suggest the
            opposite. Again, I have no doubt that he violated this
            statute.

As for count three, the judge found beyond a reasonable doubt that defendant

possessed drug paraphernalia, namely cut straws, spoons, and a syringe. The

judge noted that "[t]hese items are commonly used by those involved in drugs.

That [defendant] possessed the types of drugs commonly used with these items

bolsters my conclusion."

      The judge noted that defendant raised the following evidentiary issues:

(1) Oberberger's testimony that the parking lot was a high crime area was

irrelevant and prejudicial; (2) the prosecutor asked leading questions; (3)



                                      12                                   A-3758-19
Oberberger "parroted his report under the guise of using it to refresh his

recollection"; (4) the prosecutor presented cumulative testimony; (5) Oberberger

parroted the statute and thereby improperly opined defendant was guilty.

      The judge noted trial counsel failed to preserve the issues for appeal. He

concluded that none of these evidentiary issues constituted plain error because

"they [did] not have the capacity to lead to an unjust result. The evidence here

was straight forward. In fact, there's no dispute at all about many key facts."

      As to defendant's assertion that testimony about the motel's parking lot

being a high-crime area was irrelevant and prejudicial, the judge explained that

he did not consider that testimony in rendering his decision. As for defendant's

claim that the officer read directly from his report, the judge found that

defendant's confrontation rights were not violated because the "report was not

read verbatim and was not admitted into evidence."

      The judge also noted that trial counsel's failure to make any objections

and alleged ineffective representation would be appropriate for post-conviction

relief. The judge emphasized that defendant's criticism of his trial attorney,

namely his trial attorney's stipulations and failure to review discovery with him,

would also be appropriate for a post-conviction relief application.




                                       13                                   A-3758-19
      Furthermore, the factors enumerated in State v. Cahill, 213 N.J. 253, 264

(2013), weighed against dismissing defendant's complaint based on speedy trial

concerns. The delay was not lengthy, and the case required discovery. Although

there were a number of adjournments, nothing in the record suggested the delay

was based on the desire to receive a tactical advantage or for any other improper

reason. Lastly, the delay did not prejudice defendant because trial occurred

within eight months. "He presented no evidence that the delay affected him

emotionally or psychologically," and "nothing about the delay hurt his ability to

defend himself."

      The judge concluded that defendant's sentence was unclear. On June 2,

2020, he remanded the case to the municipal court for the limited purpose of

clarifying the sentence imposed on each of the three counts, identifying the

counts merged and the basis for merger, and to confirm whether defendant's

driving privileges were suspended.

      On July 17, 2020, the MCJ issued an order clarifying that counts two and

three were merged with count one for purposes of the conditional discharge

application. Defendant's driving privileges were not suspended, and he was

ordered to pay court costs and applicable penalties and fees.




                                      14                                   A-3758-19
      On July 28, 2020, the judge issued an order and opinion imposing the same

sentence as the MCJ. He found aggravating factor nine, N.J.S.A. 2C:44-1(a)(9),

and mitigating factors seven and ten, N.J.S.A. 2C:44-1(b)(7), (10), with the

mitigating factors outweighing the aggravating factors.

      In this appeal, defendant argues:

            I. THE LAW DIVISION SHOULD HAVE
            ACQUITTED [DEFENDANT] AFTER A TRIAL DE
            NOVO BECAUSE HE WAS DENIED HIS RIGHT TO
            A FAIR TRIAL UNDER THE NEW JERSEY AND
            UNITED STATES CONSTITUTIONS DUE TO
            CUMULATIVE ERRORS MADE BY THE TRIAL
            COURT,    PROSECUTION,   AND     PUBLIC
            DEFENDER.

            A.   It Was Plain Error to Allow Evidence That
            [Defendant] Was Arrested in a "High Crime Area"
            Because Any Probative Value Was Substantially
            Outweighed By Its Risk of Undue Prejudice.

            B.    It Was Plain Error to Allow the Vast Majority of
            the Prosecutor’s Questions Because They Were
            Leading and Suggested the Answers That the
            Prosecutor Desired as Opposed to Open-Ended
            Questions That Allowed the State’s Witness to Present
            His Own Testimony.

            C.   It Was Plain Error to Admit Improper Opinion
            Evidence.

            D.    The Judge’s Decision Did Not Address the Proof
            Issues and Was Not Based on Substantial Credible
            Evidence.



                                      15                                 A-3758-19
            E.   The State’s Lone Witness Undermined
            [Defendant’s] Confrontation Rights When He Was
            Permitted to Read the Report that He Adopted Into
            Evidence Under the Guise of a "Refreshed
            Recollection."

            F.    The Prosecutor Repeatedly Made Statements to
            Bolster His Witness’s Credibility Which [Contributed]
            to Plain Error that Warrants the Reversal of
            [Defendant’s] Convictions.

            G.   The Prosecutor Contributed to Plain Error
            Warranting Reversal by Repeatedly Asking the Same
            Questions to Unduly Emphasize and Give Undue
            Weight to His Witness’s Testimony.

            H.    [Defendant] Was Denied His Right to a Speedy
            Trial and Disposition Under the N.J. And U.S.
            Constitutions.

            I.   The Law Division Failed to Consider the
            Applicable Affirmative Defense Regarding the
            Possession of Hypodermic Syringes that Were
            Obtained from a Pharmacy.

            J.   The Law Division Failed to Consider the
            Applicable Exemption Regarding the Possession of
            Hypodermic Syringes by Medical Staff.

            K.    The Trial Judge and Law Division Erred in Not
            Granting [Defendant’s] Request for a Stay Before
            Sentencing Him to the Conditional Discharge Program.

      We affirm defendant's conviction substantially for the reasons expressed

by Judge Robert J. Jones in his oral and written decisions. We add the following

comments.

                                      16                                  A-3758-19
          Notably, defense counsel made no evidence objections at trial.

Accordingly, the issues he raised before the Law Division were properly

reviewed for plain error. See R. 2:10-2. Judge Jones concluded that none of the

evidentiary issues defendant raised constituted plain error because "they [did]

not have the capacity to lead to an unjust result." We concur.

          Defendant argues that the Law Division failed to consider the applicable

exemptions regarding the possession of hypodermic syringes purchased from a

pharmacy, N.J.S.A. 2C:36-6(b), or possessed by medical staff, N.J.S.A. 2C:36-

6(c). 1    Defendant did not raise this affirmative defense during his trial in

municipal court.

          Before the Law Division, defense counsel acknowledged that defendant

presented no evidence during the trial concerning the purchase from a pharmacy

exemption. Nor did he present any evidence that he was a medical professional

authorized to possess syringes. Moreover, the defense is belied by defendant's

testimony that he knew nothing about the syringes. Given this lack of evidence


1
   "A person is authorized to possess and use a hypodermic needle or hypodermic
syringe if the person obtains the hypodermic needle or hypodermic syringe by a
valid prescription issued by a licensed physician, dentist or veterinarian and uses
it for its authorized purpose." N.J.S.A. 2C:36-6(b). Physician, nurses, and other
enumerated medical professionals, such as medical residents and hospital
interns, are likewise exempt from conviction for possessing a hypodermic needle
or hypodermic syringe. N.J.S.A. 2C:36-6(c).

                                         17                                  A-3758-19
that defendant was qualified to possess syringes under N.J.S.A. 2C:36-6(b) or

(c), and his failure to timely raise this affirmative defense, we discern no error.

      When considering whether a defendant has been deprived of the right to a

speedy trial, courts generally consider four factors: the "length of delay, the

reason for the delay, the defendant’s assertion of the right and prejudice to the

defendant." State v. Szima, 70 N.J. 196, 201 (1976). Here, the trial took place

within eight months of defendant's arrest. He was not incarcerated pretrial.

Discovery was not completed until the laboratory analysis of the suspected CDS

was completed and the lab report was delivered. One adjournment occurred

because Oberberger was excused by the clerk.             Sentencing delays were

attributable to the unavailability of defense counsel and the judge.

      Defendant has not demonstrated that the delay prejudiced the defense.

Nor has he shown that the State postponed the trial to gain a tactical advantage

or for some other improper reasons. Moreover, defendant did not move in

municipal court to dismiss the charges due to the trial delay. "The assertion of

a right to a speedy trial is measured heavily in the speedy trial analysis." Cahill,

213 N.J. at 274 (citing Barker v. Wingo, 407 U.S. 514, 531-32 (1972)). Given

these circumstances, defendant's right to a speedy trial was not violated.




                                        18                                    A-3758-19
      Equally unavailing is defendant’s argument that "[t]he judge's decision

did not address the proof issues and was not based on substantial credible

evidence." Defendant notes that neither the trial judge nor the Law Division

addressed the officer's possible bias in favor of the prosecutor. Defendant

further argues that the Law Division shifted the burden of proof from the State

to defendant when it reasoned that "nothing in the record corroborate[d] the

notion that a Lyft passenger or Uber passenger left drugs or paraphernalia in

[defendant's] car." We are unpersuaded.

      The argument boils down to a disagreement with the court's credibility

determinations. We generally defer "to trial courts' credibility findings that are

often influenced by matters such as observations of the character and demeanor

of witnesses and common human experience that are not transmitted by the

record." State v. Locurto, 157 N.J. 463, 474 (1999). "Under the two-court rule,

appellate courts ordinarily should not undertake to alter concurrent findings of

facts and credibility determinations made by two lower courts absent a very

obvious and exceptional showing of error." Ibid. (citing Midler v. Heinowitz,

10 N.J. 123, 128-29 (1952)). No such error occurred here. Based on the

Oberberger's testimony, the findings of the Law Division "could reasonably




                                       19                                   A-3758-19
have been reached on sufficient credible evidence present in the record." State

v. Johnson, 42 N.J. 146, 162 (1964). We need make no further inquiry. Ibid.

      Defendant also argues that "[i]t was plain error to allow evidence that [he]

was arrested in a 'high crime area' because any probative value was substantially

outweighed by its risk of undue prejudice." The officer's testimony explained

his reason for patrolling the area and related to the officer's experience. See

State v. McLean, 205 N.J. 438, 459 (2011) (explaining that an officer's lay

opinion about whether a neighborhood is a "high crime area" is "firmly rooted

in the personal observations and perceptions of the lay witness in the traditional

meaning of [N.J.R.E.] 701").

      Moreover, defendant failed to show that the probative value of the

officer's testimony was substantially outweighed by the risk of undue prejudice.

See N.J.R.E. 403(a); State v. Cole, 229 N.J. 430, 448 (2017). The "high crime

area" testimony was not prejudicial since the Law Division judge did not

consider it when making his decision. Additionally, the number of narcotics

investigation and arrests the officer conducted revealed the officer's familiarity

and knowledge with CDS and the area where he encountered defendant. His

testimony was based on his personal knowledge and did not violate N.J.R.E.




                                       20                                   A-3758-19
602. Allowing the testimony was not plain error because it was not "clearly

capable of producing an unjust result." R. 2:10-2.

      Defendant further argues that it was plain error to allow the prosecutor's

leading questions. With respect to the prosecutor's leading, compound question

concerning the parking lot's lighting, the answer elicited was inconsequential

because the officer proffered other testimony that the parking lot had "dimmed

lighting" and that he was able to clearly see the vehicle.

      Defendant argues that the court allowed the State's witness to improperly

"read the report that he adopted into evidence under the guise of a 'refreshed

recollection'" without laying a proper foundation. He contends that refreshed

recollection testimony is not reliable.

      N.J.R.E. 612 allows the use of a document to refresh the witness's

memory. Before the incident report (S-3) was used to refresh the officer's

recollection, the officer told the prosecutor: "I can't remember exactly what else

was in there."     The officer acknowledged that he needed to refresh his

recollection by looking at it. After the prosecutor laid a foundation, the officer

testified about the items he found in the red case after refreshing his recollection.

      As for the second report, the threshold requirement of impaired memory

regarding where the officer found the paraphernalia was not met before the


                                          21                                  A-3758-19
prosecutor provided the officer with the property report (S-4). However, the

officer later struggled with remembering specifically where he found the spoons

and referenced the property report (S-4) to refresh his recollection. The record

reflects that the officer testified only from memory. See State v. Carter, 91 N.J.

86, 123 (1982). The Law Division reviewed this issue for plain error and

concluded that it did "not have the capacity to lead to an unjust result." We

discern no error.

      We have considered defendant’s remaining arguments and find they lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                       22                                   A-3758-19